UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2262


MICHAEL EDWARD KENNEDY,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF THE ARMY; MICHELLE V. MITCHELL, sued in her
individual and official capacities; JOHN MCHUGH, Secretary
of the Army, sued in his individual and official capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:13-cv-00390-CCB)


Submitted:   February 10, 2014            Decided:   February 19, 2014


Before MOTZ and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Edward Kennedy, Appellant Pro Se. Larry David Adams,
Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael       Edward      Kennedy      appeals   the   district      court’s

order   granting        Defendants’           motion   to    dismiss      his    complaint

alleging Defendants violated Title VII of the Civil Rights Act

of   1964,    as     amended,      42    U.S.C.A.      §§ 2000e   to   2000e-17        (West

2012), the Administrative Procedures Act, and his right to due

process      under    the    Fifth      and    Fourteenth      Amendments.        We    have

reviewed the record and find no reversible error.                          Accordingly,

we affirm the district court’s order.                       Kennedy v. Department of

the Army, No. 1:13-cv-00390-CCB (D. Md. filed Aug. 23, 2013;

entered Aug. 26, 2013).                 We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       this   court       and   argument     would    not    aid    the

decisional process.

                                                                                  AFFIRMED




                                                2